                   Case 1:21-cv-01633-RBW Document 2 Filed 06/17/21 Page 1 of 1
Rev. ϭϭͬϮϬϮϬ



                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA


                       Plaintiff
                                                       Civil No.                  21-1633       (RBW)
                 vs.

AON PLC, ET AL                                        Category A



                           Defendant




                                       REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on      6/17/2021     from Judge Carl J. Nichols

to Judge Reggie B. Walton                             by direction of the Calendar Committee.



                                     (Randomly Reassigned)


                                                                 JUDGE 58'2/3+&2175(5$6
                                                                 Chair, Calendar and Case
                                                                 Management Committee


cc:             Judge Carl J. Nichols                              & Courtroom Deputy
                Judge Reggie B. Walton                        & Courtroom Deputy
               Liaison, Calendar and Case Management Committee
